In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-17-00404-CV

NORMAN DELAMAR, Appellant                    §   On Appeal from the 348th District
                                                 Court
                                             §
V.                                               of Tarrant County (348-283758-16)
                                             §
                                                 January 24, 2019
FORT WORTH MOUNTAIN BIKER'S                  §
ASSOCIATION, Appellee                            Opinion by Chief Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Norman Delamar shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Bonnie Sudderth_________________
                                           Chief Justice Bonnie Sudderth